Simmons, Chief Justice.
This was a claim case. There was a verdict finding the property subject, and to the overruling of his'motion for a new trial the claimant excepted. The claim was interposed to the levy of an execution upon an undivided half-interest in a certain city lot; and the case turned upon the question whether or not the property levied upon was discharged from the lien of the judgment, under that section of the code which provides that “when any person has bona fide, and for a valuable consideration, purchased real . . property, and has been in tbe possession of such, real property for four years, . . the same shall be discharged from the lien *169•of any judgment against the person from whom he pur•chased.” (Civil Code, §5355.) There was evidence that the claimant and his privies had been in possession of the land for more than four years, under a purchase from the defendant in execution; and for the purpose of showing the bona tides of the purchase, counsel for the claimant, while interrogating as a witness the immediate vendee of the defendant in execution, asked her whether she bought in good ■faith, or with an intention to hinder, delay or defraud the ■vendor’s creditors. The court ruled out this question, upon the objection of counsel for the plaintiff in execution, that it ¡sought a conclusion of the witness, and not a fact; and this is complained of in the motion for a new trial.
1. We think the court erred in this ruling. Whether a party ¡should be permitted to testify directly as to his motives or intention is a question upon which courts have differed. This court, however, has held such testimony proper. In the case of Royce v. Gazan, 76 Ga. 79, upon the issue whether a* ¡sale to the claimant was bona fide, the trial judge permitted counsel for the claimant to ask the latter what his object was in buying the goods, although counsel for the plaintiff objected that the intent or purpose could not be proved in •that way, it being a conclusion to be derived from the facts. Error was assigned upon this ruling, but this court sustained •the ruling, and held that “a party may testify to his inten■tion. It is evidence to be considered, but the facts — all the :facts — are to be considered to arrive at the truth respecting his real motive.” See also Powell v. Watts, 72 Ga. 770(4). In 1 Jones, Evidence, §145, it is said: “When the good faith of a party is in issue, the proof is not confined to circum.stances from which such good faith may be inferred, but the •witness may state directly that he acted in good faith.” And see Id. 167, where numerous decisions to this effect are cited. See Gardon v. Woodward, 44 Kan. 758, and note to that case, 21 Am. State Rep. 314; Thacher v. Phinney, 7 Allen, 166; Snow v. Paine, 114 Mass. 520; Seymour v. Wil*170son, 14 N. Y. 567; Wilson v. Clark, 1 Ind. App. 152; Over v. Schiffling, 102 Ind. 191; Watkins v. Wallace, 19 Mich. 57. Also, 1 Whart. Ev. §508.
Whether one has acted in good faith or not is better known to himself than to anybody else; and in many cases, the statement of the person whose conduct is in question that he did so act is the only way in which good faith can be proved. The objection sometimes made to such testimony,, that it cannot be directly contradicted, and therefore must be of little value, is one which might properly be urged to the credibility of the testimony, but is not one which should render it incompetent. Of course, in cases where the law conclusively presumes bad faith from specific facts, such testimony would be inadmissible; but no such facts were in evidence here. Knowledge on the part of the vendee as to the existence of the judgment would be merely prima facie evidence of bad faith. Danielly v. Colbert, 71 Ga. 221. The good faith of the witness in this instance being a vital issue in the case, the error of the court, in refusing to allow the question, renders it proper that a new trial should be granted.
2. It appeared from evidence introduced in behalf of the claimant, that for a portion of the four years preceding the levy of the execution a house was on the premises in dispute and was occupied by a tenant of the immediate vendee of the defendant in execution, but that when the property was sold by the vendee to her son, from whom the claimant purchased it, he tore down the house and began the erection of a new house, but when the levy was made the new house had not been completed and only the walls of the first story were standing; and it was contended in the argument here that this was not such an actual possession of the property as .was contemplated by the provision of the code above referred to. In our opinion the possession contemplated by the statute does not necessarily involve an actual personal residence upon the premises. It is sufficient if there are such *171visible signs of dominion as will serve to put persons interested upon notice of the adverse claim. Of course where no person is residing upon the land, it may be difficult for the holder of a judgment to keep himself informed as to the true character of the possession, or as to changes of possession; but he can always protect himself by taking proper steps to enforce his execution within the statutory period.

Judgment reversed.


All the Justices concurring.